Citation Nr: 1230795	
Decision Date: 09/07/12    Archive Date: 09/10/12

DOCKET NO.  09-30 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an initial compensable rating for hypertension.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J Fussell


INTRODUCTION

The Veteran served on active duty from August 1956 to March 1981.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, which, in pertinent part, granted service connection for hypertension and assigned an initial noncompensable evaluation, both effective July 30, 2007.  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In April 2011, the Veteran testified at a hearing before the undersigned Veterans Law Judge (VLJ) at the RO.  A transcript of the hearing is of record. 

The Board remanded this case in August 2011 because in May of that year the Veteran submitted private medical records in support of his claim, and which was received after the RO last adjudicated the claim in the July 2009 Statement of the Case (SOC).  That evidence was not accompanied by a waiver of initial Agency of Original Jurisdiction (AOJ) consideration.  In July 2011, VA notified him of his right to waive initial AOJ consideration of the new evidence, but he responded that he wanted his case remanded for AOJ review.  See 38 C.F.R. § 20.1304(c). 

Following readjudication of the case in the Supplemental Statement of the Case (SSOC) of July 2012, the case has now been returned to the Board. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

The Veteran requires continuous medication for control of his hypertension but his diastolic blood pressure readings are predominately less than 100 and his systolic blood pressure readings are predominantly less than 160.


CONCLUSION OF LAW

The criteria for an initial compensable rating for hypertension are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.3, 4.7, 4.21, 4.31, 4.104, Diagnostic Code 7101 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Duty to Notify

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Here, the Veteran was provided appropriate VCAA notice of what was required to substantiate his July 2007 claim for service connection for hypertension by RO letter in August 2007, prior to the grant of service connection for that disorder, by the November 2007 RO rating decision.  

This appeal arises from the Veteran's disagreement, by filing his Notice of Disagreement (NOD) in September 2008, with the initial rating assigned upon granting service connection for the disability at issue.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA satisfied its duties to notify the Veteran in this case. 

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran's service treatment records (STRs) are on file.  Also on file are records of postservice private and VA treatment.  He testified in support of his claim before the undersigned VLJ and a transcript of that hearing is on file.  

38 C.F.R. § 3.103(c)(2) requires that a presiding VLJ fully explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the only issue was clearly stated and the presiding VLJ held the record open for the submission of additional private clinical records (which are now on file).  Moreover, neither the Veteran nor representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the RO/Board hearing.  By contrast, the hearing focused on the elements necessary for claim substantiation and the Veteran, via testimony, demonstrated actual knowledge of the elements necessary for claim substantiation.  Thus, the Board finds that, consistent with Bryant, Id., the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

The Veteran has been afforded official examination in September 2007 which serves to adequately rate the service-connected hypertension.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i).  The adequacy of the examination and medical opinion obtained has not been challenged.  The Board is entitled to assume the competence of a VA examiner and the adequacy of a VA medical examiner's opinion unless either is challenged.  See Sickels v. Shinseki, 643 F.3d 1362, 1366 (Fed. Cir. 2011).  

Also, at the 2007 VA examination the Veteran was provided with a blood pressure log sheet to execute and return.  However, he never returned that document.  The duty to assist is not a one-way street.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence).  

As there is neither an indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  

Background

Private clinical records show that from August 2003 to January 2005 the Veteran's systolic blood pressure readings ranged from 100 to 138, except for one systolic reading of 178 which occurred at the peak of a cardiac stress test in September 2003.  His diastolic readings ranged from 64 to 92.  In January 2005 a home blood pressure was reported to be 120/80 and on current examination it was 116/80.  In April 2005 his blood pressure was 142/84, 145/80, and 135/75.  Also in April 2005 a home blood pressure was reported to be 120/70 but on examination in his right arm it was 150/90 and in his left arm it was 125/85.  In May 2005 his blood pressure was 138/86 and 128/84.  In June 2005 his blood pressure readings were "130's/low 80's."  In July 2005 his systolic blood pressure were from 124 to 148 and his diastolic readings ranged from 80 to 100.  In September 2005 his systolic blood pressure readings were in the "120s" and his diastolic readings ranged from 70 to 80.  In November 2005 his blood pressure was 120/80.  In January 2006 his blood pressures ranged from systolic of 125 to 145 and diastolic readings were from 80 to 88.  

Private clinical records show that from February 2005 to July 2007 the Veteran's systolic blood pressure readings ranged from the 120s to 156 except for one reading of 185 which occurred at the peak of a July 2006 stress test.  His diastolic readings ranged from 70 to 90.  

On VA examination in September 2007 the Veteran's claim file was available for review.  The Veteran reported that he had been evaluated for hypertension during service in around 1978 or 1980 and was treated with a low salt diet and exercise.  His current medications included 25 mgs. of Atenolol daily and 10 mgs. of Plenda daily.  He also took 12.5 mgs. of hydrochlorothiazide daily.  He had been unemployed for seven years, having retired from work at that time.  He related that during service his treatment for hypertension had consisted of medication, exercise, weight loss, and dietary measures.  He denied a history of headaches, stroke, transient ischemic attacks, edema of the feet, shortness of breath, chest pain, renal problems or cardiomegaly.  There was no intermittent claudication but he did get some cramps at night, depending on the position in which he slept.  He also had had two deep venous thromboses and had been on Coumadin for that.  

On physical examination the Veteran's blood pressure when standing was 120/78, sitting it was 118/78, and lying down it was 116/72, all in the left arm.  He was given a blood pressure log sheet to complete.  He had no murmurs or gallops of the heart.  There was no cardiomegaly on percussion.  As to his peripheral vascular system there were no carotid or abdominal bruits, no edema of the feet, and no cyanosis, clubbing or varicose veins.  There was no calf tenderness.  An EKG revealed a normal sinus rhythm with occasional premature ventricular contractions.  A chest X-ray revealed blunting of the left cardiophrenic angle, of unknown chronicity but it was noted that the heart was normal.  The diagnosis was hypertension, treated with multiple medications, currently under control.  

Private clinical records show that from May 2010 to May 2011 the Veteran's actual systolic readings ranged from 110 to 150 and his actual diastolic readings ranged from 60 to 90.  However, an April 4, 2011, clinical record reflects that the Veteran reported that his home blood pressure readings ranged in systolic readings from 140 to 170 and that his diastolic readings ranged from 80 to 100.  At that time (April 4, 2011) his blood pressure readings were 150/80, 144/78, and 138/82.  

At the April 2011 travel Board hearing the Veteran testified that he took 80 mgs. of Atenolol, and took Plendil, daily for his hypertension.  Since his hypertension had been diagnosed his dosage of medication had been increased about four times.  He also exercised 3 or 4 times weekly to help keep his hypertension under control.  Page 3 of the transcript of that hearing.  He also watched his diet, and tried to minimize his intake of red meat.  Page 4.  

General Rating Principles

Ratings for a service-connected disability are determined by comparing current symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which is based as far as practical on average impairment in earning capacity.  Separate diagnostic codes (DCs) identify the various disabilities. 38 U.S.C.A. § 1155.  Disabilities are viewed, and examinations are interpreted, historically, in order to accurately reflect the elements of disability present.  38 C.F.R. § 4.1, 4.2.  A higher rating is assigned if it more nearly approximates such rating.  See 38 C.F.R. §§ 4.7, 4.21.  Separate ratings may be assigned either initially or during any appeal for an increased rating for separate periods of time based on facts found, a practice known as "staged ratings."  Fenderson v. West, 12 Vet. App. 119 (1999). 

The Veteran's service-connected hypertension is rated noncompensably disabling under 38 C.F.R. § 4.104, Diagnostic Code 7101.  For a minimum 10 percent rating diastolic blood pressure must be predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; minimum evaluation for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  

In every instance where the schedule does not provide a zero percent evaluation for a diagnostic code, a zero percent evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.  

When there is an approximate balance of positive and negative evidence the benefit of the doubt is to be resolved in the veteran's favor.  38 U.S.C.A. § 5107(b).  


Analysis

Essentially, the Veteran contends that he has a history of high blood pressure readings which have been sufficiently elevated to meet the criteria for a 10 percent rating, despite being currently controlled by medication.  He asserts that his hypertension is controlled but only because he takes medication and he requests that consideration be given to the possibility that his hypertension may lead to heart failure and to peripheral arterial disease.  However, he has not stated or testified that he has either of these complications, or any other complications, of hypertension. 

As to the first contention, the taking of medication for control of hypertension is a criterion which is for consideration under Diagnostic Code 7101.  As to the second contention, VA disability compensation is premised upon the existence of current disability.  Such compensation may not be paid for disability which may, or may not, some day arise.  See 38 U.S.C.A. § 1115.  

The Veteran testified that since his hypertension had been diagnosed his dosage of medication had increased.  The evidence indicates that this is also true but, again, the severity of the disability is measured by the rating criteria which, as noted, encompasses the use of medication to maintain control of hypertension, regardless of the dosage.  In other words, what matters is not the dosage but whether and to what degree the hypertension is controlled with medication.  

While the evidence confirms that the Veteran requires the continuous use of medication to control his hypertension, this same evidence also shows that his diastolic pressure readings are predominantly below 100, and that his systolic blood pressure readings are predominantly below 160.  

In fact, the record shows that at least since his having been prescribed medication his documented blood pressure readings on official examination in September 2007 repeatedly revealed diastolic pressure predominately less than 100, and systolic pressure predominately less than 160, which when compared to the rating criteria refute the Veteran's contention.  

Even historically, the Veteran had only a single, isolated systolic reading of more than 160.  The first such systolic reading was 178 in September 2003 and the second was 185 in July 2006.  On each occasion these readings occurred when he underwent a stress test, and these two readings were recorded at the peak of such testing.  The Board is aware of and has considered the clinical notation of April 4, 2011, which indicates that the Veteran's home blood pressure readings found systolic blood pressures which ranged from 140 to 170 and had diastolic readings which ranged from 80 to 100.  However, this clinical notation, based only on a history related by the Veteran, is simply not consistent with the great many blood pressure readings taken since August 2003 and is not even consistent with the other histories related by the Veteran of the ranges of his systolic and diastolic blood pressure readings taken by himself at home.  Accordingly, the Board gives no probative value to this clinical history recorded on April 4, 2011.  

In sum, the evidence does not show that the Veteran has diastolic blood pressure readings which are predominantly 100 or more; he does not have systolic blood pressure readings which are predominantly 160 or more; and despite taking medication for a number of years he does not have a history of diastolic blood pressure readings of 100 or more.  

Hence, a compensable rating for hypertension is not warranted.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.

Consideration has been given to "staged ratings" for the hypertension; however, the evidence shows the condition has remained noncompensably disabling for a year preceding the filing of his claim for service connection in July 2007.  Thus, for reasons discussed above, the Board finds that the record as a whole does not show a disability picture that equals or more nearly approximates the criteria for a compensable rating for the service-connected hypertension under Diagnostic Code 7101, at any time.  Fenderson, supra.  In other words, the Veteran's hypertension has not been compensably disabling at any time during this appeal, so his rating cannot be "staged" because he has not had a compensable degree of disability at any time during the appeal. 

Extraschedular Consideration

Although the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance, the Board is not precluded from considering whether the case should be referred to the Director of VA's Compensation and Pension Service for a rating.

The threshold factor for extraschedular consideration is a finding that the evidence presents such an exceptional disability picture that the available schedular ratings for the service-connected disability are inadequate.  This is accomplished by comparing the level of severity and symptomatology of the service-connected disability with the established criteria.  

If the criteria reasonably describe a veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the Rating Schedule, and the assigned schedular evaluations are, therefore, adequate and referral for an extraschedular rating is not required. Thun v. Peake, 22 Vet. App. 111, 115 (2008).

Comparing the Veteran's disability level and symptomatology during the relevant time frame to the Rating Schedule, the degree of disability is contemplated therein because the official rating examinations and other evidence adequately describe the Veteran's complaints and clinical findings with respect to his degree of functional impairment as to his hypertension disability.  In sum, by taking medication his hypertension has remained under control.  The symptoms shown are not exceptional or unusual for the disability.  The medical evidence fails to demonstrate symptomatology of such an extent and nature that application of the ratings schedule for rating the service-connected hypertension would not be appropriate.  Thus, the assigned schedular rating is adequate and no referral for extraschedular rating is required under 38 C.F.R. § 3.321(b)(1).

For these reasons, the preponderance of the evidence is against a compensable rating for hypertension at any time during the appeal period, and the benefit-of-the- doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b). 


ORDER

An initial compensable rating for hypertension is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


